THE STATE OF TEXAS
                        MANDATE
                    *********************************************

TO THE 123RD DISTRICT COURT OF SHELBY COUNTY, GREETING:

       Before our Court of Appeals for the 12th Court of Appeals District of Texas, on the 27th
day of August, 2014, the cause upon appeal to revise or reverse your judgment between

 SHERILYN ALEXANDER LANDERS AND BILLYE C. ALEXANDER, HEIRS OF W.
    W. ALEXANDER AND JERRELL FLEMING, SHARON FLEMING, LAVEY
              ALEXANDER AND DIANNE BATSON, Appellant

                     NO. 12-13-00282-CV; Trial Court No. 11-CV-31,845

                                  Opinion by Bill Bass, Justice.

            RICHARD LIVINGSTON AND DIANNE LIVINGSTON, Appellee

was determined; and therein our said Court made its order in these words:

       “THIS CAUSE came to be heard on the appellate record and the briefs filed herein, and
the same being considered, because it is the opinion of this court that the judgment same should
be reversed and rendered.

        It is therefore ORDERED, ADJUDGED and DECREED by this court that the judgment
of the trial court below in favor of Appellees, RICHARD LIVINGSTON AND DIANNE
LIVINGSTON, be, and the same is, hereby reversed and judgment is rendered. All costs in
this cause expended in this court be, and the same are, hereby adjudged against the Appellees,
RICHARD LIVINGSTON AND DIANNE LIVINGSTON, for which let execution issue; and
that this decision be certified to the court below for observance.”

        WHEREAS, WE COMMAND YOU to observe the order of our said Court of Appeals
for the Twelfth Court of Appeals District of Texas in this behalf, and in all things have it duly
recognized, obeyed, and executed.

        WITNESS, THE HONORABLE JAMES T. WORTHEN, Chief Justice of our Court
of Appeals for the Twelfth Court of Appeals District, with the Seal thereof affixed, at the City of
Tyler, this the 16th day of March, 2015.

                       CATHY S. LUSK, CLERK


                       By: _______________________________
                           Chief Deputy Clerk